     Case 1:20-cv-00557-DAD-SAB Document 13 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROMMEL D. MEDINA VASQUEZ,                        No. 1:20-cv-00557-DAD-SAB (PC)
12                      Plaintiff,
13           v.                                       ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   SHERIFF, Fresno County Jail; et al.,             PLAINTIFF’S MOTION FOR ACCESS TO
                                                      THE LAW LIBRARY
15                      Defendant.
                                                      (Doc. Nos. 9, 11)
16

17

18           Plaintiff Rommel D. Medina Vasquez is proceeding pro se and in forma pauperis in this
19   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States
20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On May 21, 2020, the assigned magistrate judge issued findings and recommendations,
22   recommending that plaintiff’s motion for access to the law library be denied at this time. (Doc.
23   No. 11.) The findings and recommendations were served on plaintiff and contained notice that
24   any objections were to be filed within fourteen (14) days of service. (Id.) No objections have
25   been filed, and the time to do so has now passed.

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   /////
                                                     1
     Case 1:20-cv-00557-DAD-SAB Document 13 Filed 06/23/20 Page 2 of 2

 1   court concludes that the findings and recommendations are supported by the record and proper

 2   analysis.
            Accordingly:
 3
                 1. The findings and recommendations issued on May 21, 2020 (Doc. No. 11) are
 4
                    adopted; and
 5
                 2. Plaintiff’s motion for access to the law library (Doc. No. 9) is denied without
 6
                    prejudice.
 7

 8   IT IS SO ORDERED.
 9
        Dated:     June 23, 2020
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
